                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR283

         vs.
                                                                           ORDER
MARRIA MORENO,

                        Defendant.


         This matter is before the court on Defendant's Unopposed Motion to Continue Pretrial
Motion Deadline [21]. For good cause shown, I find that the motion should be granted. Defendant
will be given an approximate 30-day extension. Pretrial Motions shall be filed by March 10, 2020.
         IT IS ORDERED:
         1.     Defendant's Unopposed Motion to Continue Pretrial Motion Deadline [21] is
granted. Pretrial motions shall be filed on or before March 10, 2020.
         2.     The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between February 10, 2020 and March 10, 2020, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking
into consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A)
& (B).

         Dated this 6th day of February, 2020.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
